DETAILED ACTION
Response to Arguments
Applicant's arguments filed April 01, 2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
The applicant argues, on page 8 in substance that " You is directed toward a new type of carrier wave having a different configuration from existing carrier waves. You describes a radio frame structure for transmission of a synchronization signal (SS) and a physical broadcast channel (PBCH) in frequency division duplex (FDD). You, at par. [0076]. As the Examiner correctly recognizes, You fails to teach “a processor that determines a portion of a synchronization signal block index based on the known sequence and determines a remaining portion of the synchronization signal block index based on the broadcast information.” See Office Action, p. 4. It necessarily follows that You cannot teach at least the above- referenced limitations of amended independent claim 6.
Wang) fails to supply that which You lacks. Cited paragraphs [0069]-[0070] and FIG. 6 (reproduced below) of WangJ describe that “from the detected component sub-sequences, ... and the order of the sub-sequences can be used to derive the implicit information, e.g., SS block index” and that “after successful detection on the NR-PSS, the time and frequency location of the allocated NR-SSS can be derived.”

Examiner’s Response:
The examiner respectfully disagrees. You teaches in [0069]-[0076] a radio frame structure for transmission of an SS and a PBCH in frequency division duplex (FDD), wherein FIG. 3(a) illustrates transmission locations of an SS and a PBCH in a radio frame. Examiner is construing that the two portions are recognized in You reference, is that synchronization signal (SS) and the physical broadcast channel (PBCH). Fig. 3a illustrates transmission locations of an SS and a PBCH in a radio frame based on the sequence design, 
Further, WangJ teaches determining a portion of the index of synchronization signal block based on the known sequence as in fig. 6 detecting successfully sequences  of NR-PSS and NR-SSS, the time and frequency location allocated. In [0082]-[0084] WangJ teaches that  the ‘SS block’ is  a combination of NR-PSS, NR-SSS and carried or transmitted on NR-PBCH (Physical Broadcast Channel) as the amended claim recites ...  synchronization signal block index comprises a portion and a remaining portion.... In Fig. 8 based on the time index, the UE can obtain the system synchronization for the following signals and channels and timing for other broadcast channels and time positions for paging messages. Therefore, Examiner is construing that You reference does not explicitly teach the determining step. However,  WangJ teach the  determining step, as the independent claim merely recites ...  the portion of the synchronization signal block index based on the known sequence and determines  the remaining portion of the synchronization signal block index based on the broadcast information, and wherein the synchronization signal block index indicates a location of the synchronization signal block in time domain.
 
Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416            

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416